DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claim 12-20 directed to inventions non-elected without traverse.  Accordingly, claim 12-20 been cancelled.

Claims 12-20 are canceled




Allowable Subject Matter
Claims 2-7 and 9-11 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: Claim 6 is allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed.
A display device comprising:a backlight unit including light source rows, each of   the light source rows including light source blocks;a display panel configured to display  an image by transmitting light emitted by the backlight unit; a panel driver configured to drive the display panel; and  backlight driver configured to  drive the backlight unit,wherein the backlight driver is configured to perform a vertical    direction scan operation that sequentially selects the light source rows and a horizontal direction sequential driving operation that sequentially drives the light source blocks       included in a selected light source row of the light source rows, wherein the light source rows include a first light source row and a second light source row, and wherein the backlight driver is configured to initiate the horizontal direction sequential driving operation for the second light source row before the horizontal direction sequential driving operation for the first light source row is completed.




The following is an examiner’s statement of reasons for allowance: Claim 7 is allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed.
A display device comprising:  backlight unit including light source rows, each of the light source rows including light source blocks;a display panel configured to display an image by transmitting light emitted by the backlight unit;  panel driver configured to drive the display panel; and a backlight driver configured to drive the backlight unit,
wherein the backlight driver is configured to perform a vertical direction scan operation that sequentially selects the light source rows and a horizontal direction sequential driving operation that sequentially drives the light source blocks included in a selected light source row of the light source rows,
wherein each of the light source rows includes first through M-th light source blocks, where M is an integer greater than 1, and 
wherein, to perform the horizontal direction sequential driving operation, the backlight driver is configured to sequentially drive the first through M-th light source blocks included in the selected light source row of the light source rows in a first horizontal direction from the first light source block to the M-th light source block in an odd-numbered frame, and sequentially drive the first through M-th light source blocks included in the selected light source row of the light source rows in a second horizontal direction from the M-th light source block to the first light source block in an even-numbered frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

The following is an examiner’s statement of reasons for allowance: Claim 11 is allowable over the prior art of record because none of the references of record teaches or renders obvious the combination of all elements as claimed.

A display device comprising:a backlight unit including light source rows, each of the light source rows including light source blocks; display panel configured to display an image by transmitting light emitted by the backlight unit;  panel driver configured to drive the display panel; and a backlight driver configured to drive the backlight unit, wherein the backlight driver is configured to divide the backlight unit into horizontal regions, and perform, in each of the horizontal regions, a vertical direction scan operation that sequentially selects the light source rows and a horizontal direction sequential driving operation that sequentially drives the light source blocks included in a selected light source row of the light source rows, and  wherein to perform the horizontal direction sequential driving operation in each of the horizontal regions, the backlight driver is configured to sequentially drive the light source blocks in the selected light source row of the light source rows in each of the horizontal regions in a first horizontal direction in an odd-numbered frame, and sequentially drive the light source blocks in the selected light source row of the light source rows in each of the horizontal regions in a second horizontal direction opposite to the first horizontal direction in an even-numbered frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624